Title: Seventy-Six Association to Thomas Jefferson, 15 July 1817
From: Seventy-Six Association,Black, Christopher L.,Singellton, William,Smith, Thomas Loughton,Burger, Samuel,Condy, Thomas Doughty
To: Jefferson, Thomas


          
            Dear Sir,
            Charleston So. Ca
15th July 1817—
          
          By direction of the ’76 Association we  have the honor to transmit you the following Oration delivered before that Society and the citizens of Charleston, on the 4th inst by Benjamin Elliott Esqr—
          The energy with which this production upholds the Republican cause; and the eloquence with which it illustrates its principles, give it we conceive strong claims to your perusal.   The blessings of a free people have followed you into that retirement, which will be ever hallowed by the recollection, that you have so essentially contributed to the welfare and happiness of our beloved Country—That the life of the Father of the Republican Family may be long preserved, must be the sincere wish of every friend to America, and is the fervent prayer of those who Respectfully subscribe themselves.   Your Obd Servts—
          
            Christr L Black.}Standing Committee ’76 AssociationWilliam SingelltonT. Loughton SmithSaml BurgerTho. D Condy
          
        